    Case 3:19-cv-00466-CRS Document 36 Filed 02/18/20 Page 1 of 1 PageID #: 644




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

LINDA DAVIS, individually and on behalf of
all other similarly situated,
                                                        Case No. 3:19-CV-00466-CRS
               Plaintiff,

        v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, et al.

               Defendants.

                                                ORDER
        

        Motion having been made, the parties having reached agreement, and the Court being

fully and sufficiently advised in the premises;

        IT IS HEREBY ORDERED that the Joint Motion For Order Addressing Pending

Motions is GRANTED as follows:

        1.     Plaintiff’s Motion to Certify Class filed on July 12, 2019 [DN 6] is remanded as

moot.

        2.     Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint filed on July

29, 2019 [DN 11] is remanded as moot.

        3.     Plaintiff’s Motion for Leave to File Second Amended Complaint filed on

September 30, 2019 [DN 19] is remanded as moot.

        Should the parties’ proposed class settlement be not approved or otherwise not

concluded, nothing in this Order will preclude or prejudice a party from refiling any of the

above-listed motions.

                            February 13, 2020



                                                     Cha
                                                        rle
                                                          sR. Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                                                        Unit
                                                            edStat
                                                                 esDi
                                                                    st
                                                                     rictCour
                                                                            t
